        Case 3:18-cr-00319-JO        Document 124       Filed 02/06/19     Page 1 of 11




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
STEVEN T. MYGRANT, OSB #031293
Assistant United States Attorney
Steven.Mygrant@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204
Telephone: (503) 727-1000
Attorneys for the United States of America




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 UNITED STATES OF AMERICA                         3:18-cr-00319-04-JO

                        v.                        GOVERNMENT’S MEMORANDUM
                                                  IN SUPPORT OF PRE-TRIAL
 KENNETH EARL HAUSE,                              DETENTION

                  Defendant.

       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Steven T. Mygrant, Assistant United States Attorney, hereby

requests an order to detain defendant pre-trial as he presents a danger to the community and a

risk of flight or non-appearance.

I.     PROCEDURAL BACKGROUND

       A federal grand jury has returned a superseding indictment charging defendant and five

co-defendants with a long-term Racketeering Conspiracy (Count 1, 18 U.S.C. § 1962(d)).

Defendant is the National President (a/k/a “the Wiz”) of the Gypsy Joker Outlaw Motorcycle

Club, and holds the highest rank in the enterprise. The superseding indictment alleges several


 Government’s Memo in Support of PT Detention, Kenneth Hause                              Page 1
        Case 3:18-cr-00319-JO        Document 124      Filed 02/06/19     Page 2 of 11




racketeering acts as part of the RICO Conspiracy, including murder, kidnapping, robbery,

extortion, drug trafficking, and witness tampering. (ECF No. 105, pages 6-7). Defendant faces

up to 20 years’ imprisonment on Count 1, RICO Conspiracy.

       Co-defendants Dencklau, Fisher, and Pribbernow 1, already made appearances in this case

on the murder and kidnapping charges, prior to the addition of the Count 1 Racketeering

Conspiracy. Co-defendant Negrinelli was charged in the superseding indictment and has also

made an appearance. Magistrate Judges in the District of Oregon have detained all four of those

defendants as dangers to the community and flight risks. On July 9, 2018, Judge Acosta held a

detention hearing for co-defendant Dencklau and ordered him detained. (ECF No. 16). On

August 31, 2018, Judge Papak held a detention review hearing for defendant Dencklau, and

again he was ordered detained. (ECF No. 61). On July 10, 2018, Judge Acosta held a

detention hearing for co-defendant Fisher and ordered him detained. (ECF No. 18). During a

review of detention on July 18, 2018, Judge Acosta again ordered Fisher detained as a danger

and flight risk. (ECF No. 36). On July 16, 2018, Judge Acosta ordered detention for co-

defendant Pribbernow. (ECF No. 32). On February 4, 2019, Judge Russo held a detention

hearing for co-defendant Negrinelli and ordered him detained. (EFC No. 115).

II.    FACTUAL BACKGROUND

       On July 1, 2015, the body of Robert Huggins (56) was found lying in a field in the 1500

block of NE 179th Street, Ridgefield, Clark County, State of Washington. I know from

speaking to involved investigators that Huggins had sustained numerous injuries to his head and

face, including a split upper lip. Huggins had bruising around both eyes and blood on his face


1
  Co-defendant Pribbernow pled guilty in November 2018 to a Superseding Information alleging
a Racketeering Conspiracy, so he is not listed as a co-defendant in the Superseding Indictment
(ECF No. 105).
 Government’s Memo in Support of PT Detention, Kenneth Hause                              Page 2
          Case 3:18-cr-00319-JO        Document 124       Filed 02/06/19      Page 3 of 11




and in his hair. Additionally, Huggins’ right nipple appeared to have been cut off, and the left

nipple partially cut off. Huggins had numerous lacerations and incisions to the torso, including

two intersecting lacerations or incisions that cut through a tattoo on the victim’s upper left chest.

Huggins’ torso had numerous other significant lacerations and incisions. These injuries

appeared to have taken some time to inflict, and appeared consistent with torture. Huggins had

lost a significant amount of blood, and possibly teeth and fragments of skin, during the course of

the assault. At the autopsy, the Clark County Medical Examiner documented the numerous

injuries including a broken right leg and skull fractures indicative of numerous areas of blunt

force trauma to the head. The Medical Examiner ruled the cause of death to be multiple blunt

and sharp force injuries.

       Investigators identified the victim as Robert Lee Huggins, born in 1959. Gang

investigators were familiar with Huggins (a/k/a “Bagger”), who had been a documented

"patched" member of the Gypsy Jokers Motorcycle Club (GJOMC), who, within the year before

his murder, was stripped of his patch and kicked out of the club for allegations that he stole from

the club and broke their rules. Because of this, Huggins was “out bad” at the time of his

murder.

       Further investigation revealed that after being kicked out of the club, Huggins and others

participated in an early June 2015 burglary and robbery at the Woodburn home of co-defendant

Mark Dencklau – the President of the Portland GJOMC Chapter. In this robbery, Huggins and

his co-conspirators allegedly “tied up and robbed” Dencklau’s girlfriend, and stole Dencklau’s

property, including firearms. When a delivery-man arrived at Dencklau’s home with a package,

he found Dencklau’s girlfriend still tied up in zip-ties, and quite distraught. She begged him to

call only Dencklau, and not the police, because the GJOMC handles their own business.

 Government’s Memo in Support of PT Detention, Kenneth Hause                                 Page 3
         Case 3:18-cr-00319-JO             Document 124          Filed 02/06/19        Page 4 of 11




        Investigators obtained phone records from around the June 5, 2015 robbery at Dencklau’s

residence. After Dencklau received the phone calls from the delivery person, alerting him to the

robbery, Dencklau placed several phone calls to GJOMC members and associates. Dencklau’s

first call was to this defendant GJOMC National President Kenneth Hause. The second call was

to co-defendant Ryan Negrinelli, Dencklau’s prospect. The third call was to co-defendant Earl

Fisher. In the days and weeks following this robbery, GJOMC members including defendant

Negrinelli engaged in a man-hunt for Robert “Bagger” Huggins. When they finally found him

on June 30, 2015, they kidnapped him in Portland, drove him to Woodland, Washington, where

they beat and tortured him to death, and then dumped his brutalized body in a field – a powerful

message to anyone who dares to cross the Gypsy Joker Outlaw Motorcycle Club.

        In terms of defendant’s participation in the racketeering conspiracy, the evidence shows

that at the time of the 2015 murder, and for more than two decades before, defendant Hause

(a/k/a “The Wiz”) was the National President of the GJOMC. 2 In defendant’s post-Miranda

interview, defendant admitted to having held the position of “Wiz” in the GJOMC enterprise.

The GJOMC is known to have international chapters in Germany, Australia, South Africa, and

Norway. A reference to “Germany,” having unauthorized courtesy cards was found in club

minutes seized from the Portland Clubhouse in a May 2016 search warrant. Evidence gathered

in this case confirmed that defendant had a passport that was issued August 16, 2007 and expired

August 15, 2017. Evidence obtained by the government shows travel records by Hause to

Germany in August 2014. Evidence gathered during the investigation indicates that US-based

GJOMC members traveled to Germany to meet with German GJOMC members and that



2 In a 1992 Coos Bay Police Department report, case number 92-15587, defendant is identified as President of the
Gypsy Jokers.
 Government’s Memo in Support of PT Detention, Kenneth Hause                                            Page 4
        Case 3:18-cr-00319-JO          Document 124        Filed 02/06/19     Page 5 of 11




Australian GJOMC members traveled to the United States to meet with US-based GJOMC

members.

       Defendant admitted in his post-Miranda interview that co-defendant Dencklau called him

right after learning that homicide victim Robert Huggins had robbed Dencklau’s home and tied

up Dencklau’s then-girlfriend during the robbery. Defendant admitted that he received the

phone call and then went to Dencklau’s home where Dencklau told defendant what happened

during the robbery. Defendant’s post-arrest statements confirm that he knew many details of the

robbery, including that Dencklau’s girlfriend was tied up, and that a “UPS,” guy arrived.

Defendant also conceded in his post-Miranda interview that he was sure the Huggins incident

was mentioned again after the day of the robbery. Less than a month after defendant went to

Dencklau’s residence and learned what Huggins had done, Huggins was dead. When defendant

was asked in his post-Miranda interview how he would reconcile or accept seeing all the

evidence the government has put together, defendant responded, in part, that he could not accept

it, but that he would miss his grandkids, and said, “I knew what I signed up for I guess.”

III.   ANALYSIS

       A.      Rules of Evidence Do Not Apply at Detention Hearing

       The Federal Rules of Evidence do not apply in pretrial detention proceedings. Fed. R.

Evid. 1101(d)(3); 18 U.S.C. § 3142(f).     Accordingly, both the government and the defense may

present evidence by proffer or hearsay.    United States v. Winsor, 785 F.2d 755, 756 (9th Cir.

1986); see also United States v. Bibbs, 488 F.Supp.2d 925, 925-26 (N.D. Cal. 2007).

       B.      Rebuttable Presumption of Detention Applies in this Case

       Under the Bail Reform Act, 18 U.S.C. § 3142, et seq., which governs the detention of a

defendant pending trial, the Court shall order a defendant detained if, after a hearing, it finds that

 Government’s Memo in Support of PT Detention, Kenneth Hause                                  Page 5
        Case 3:18-cr-00319-JO          Document 124        Filed 02/06/19     Page 6 of 11




“no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community.” The United States bears the

burden of establishing danger to the community by clear and convincing evidence; risk of flight

need only be proved by a preponderance of the evidence.       United States v. Aitken, 898 F.2d 104,

107 (9th Cir. 1990);   Winsor, 785 F.2d at 757.

       Section 3142 also provides that, subject to rebuttal by the person, “it shall be presumed

that no condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that there is

probable cause to believe that the person committed … an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801

et seq.)….” In Count 1, defendant is charged with a Racketeering Conspiracy with underlying

predicates to include drug trafficking (21 U.S.C. §§ 841 and 846), witness tampering (18 U.S.C. §

1512), and state offenses of murder, kidnapping, robbery, and extortion.      The statutory

maximum sentence for this crime is 20 years’ imprisonment, which is greater than 10 years.

Therefore, this is a presumptive detention case. 18 U.S.C. § 3142(e)(3)(a).

       In this case, because of the presumption, the burden of proof shifts to the defendant

to rebut the presumption of dangerousness. United States v. Carbone, 793 F.2d 559, 560 (3d Cir.

1986); cf. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (noting that in terrorism case

involving the presumption, “the presumption shifts a burden of production to the defendant, [but]

the burden of persuasion remains with the government”).       Even if the presumption is rebutted,

however, the presumption does not disappear, but continues to carry evidentiary weight. See Hir,

517 F.3d at 1086 (“The presumption is not erased when a defendant proffers evidence to rebut it;

rather the presumption remains in the case as an evidentiary finding militating against release, to

 Government’s Memo in Support of PT Detention, Kenneth Hause                                  Page 6
        Case 3:18-cr-00319-JO        Document 124         Filed 02/06/19     Page 7 of 11




be weighed along with other evidence relevant to factors listed in § 3142(g),” internal quotations

and citation omitted).

       A court should consider the following factors if a defendant proffers evidence to rebut the

presumption of dangerousness:

               (1) the nature and circumstances of the offense charged; (2) the
               weight of the evidence against the person; (3) the history and
               characteristics of the person, including the person’s character,
               physical and mental condition, family and community ties,
               employment, financial resources, past criminal conduct, and
               history relating to drug or alcohol abuse, supervision status at the
               time of the current offense; and (4) the nature and seriousness of
               the danger to any person or the community that would be posed by
               the defendant's release.

18 U.S.C. § 3142(g); Hir, 517 F.3d at 1086.     In this case, defendant is charged with

participating in a violent racketeering conspiracy that includes acts involving murder, witness

tampering, kidnapping, and drug distribution.    Defendant is 61 years old and faces up to 20

years’ imprisonment on the RICO Conspiracy charge.        Defendant poses a flight risk and danger

to the community.

       C.      Factors Supporting Detention

       Defendant cannot meet his burden of rebutting the presumption that “no condition or

combination of conditions of release will reasonably assure the appearance of the person as

required and the safety of the community.” But even if the Court finds that defendant has met

his burden of rebutting the presumption against release with whatever proposed release plan

he intends to submit—and it should not—the government asserts the factors from 18 U.S.C. §

3142(g) require detention here.



               1. Nature and Circumstances of the Offense

 Government’s Memo in Support of PT Detention, Kenneth Hause                                Page 7
        Case 3:18-cr-00319-JO         Document 124        Filed 02/06/19     Page 8 of 11




       The nature and circumstances of this offense weigh heavily in favor of detention.      The

indictment in this case alleges defendant participated in the affairs of an enterprise that engaged

in acts involving murder, witness tampering, kidnapping, and other acts of violence. Notably,

defendant is the National President and ultimate leader of the GJOMC enterprise that committed

the crimes alleged in the indictment, and specifically for the Gypsy Joker Outlaw Motorcycle

Club (the enterprise).

               2. Weight of the Evidence

       The weight of the evidence is strong and supports detention here.     This indictment arises

from a long-term federal investigation that includes numerous witness statements, surveillance

video, eyewitness testimony, phone toll records, cell tower location records (obtained with

search warrants), co-conspirator statements, and post-arrest admissions by defendant.

               3. History and Characteristics of the Defendant

       According to his criminal history, defendant was convicted on July 7th, 1998 of Assault

in the 4th degree and Contempt of Court and sentenced to 365 days in jail and 36 months of

probation.   On July 27th, 1999, defendant was convicted of Assault in the 4th degree (Domestic

Abuse) and Probation Violation and was sentenced 60 days in jail and 36 months of probation.

On September 25th, 2002, defendant was convicted of Probation Violations for Assault in the 4th

Degree and Felon in Possession of a Firearm, and was sentenced to 30 days in jail.      On March

6, 2003, defendant was convicted of Probation Violations for Assault in the 4th Degree and

Felon in Possession of a Firearm, and was sentenced to 13 months in prison and 24 months of

post-prison supervision. On July 7, 1998, defendant was convicted of Contempt of Court for

Assault in the 4th Degree and Criminal Trespassing in the 2nd Degree, and was sentenced to 36

months of probation. Defendant’s criminal history indicates a history of poor performance on

 Government’s Memo in Support of PT Detention, Kenneth Hause                                Page 8
           Case 3:18-cr-00319-JO      Document 124       Filed 02/06/19     Page 9 of 11




supervision. This is merely one factor for the Court to consider, in conjunction with the other

factors that weigh against release.

       A phone call with Marion County Parole and Probation revealed defendant had 6-7

violations for while on post-prison supervision. The violations included use of

methamphetamine and contact with Gypsy Joker associates despite an order precluding such

contact.

                4. Nature and Seriousness of the Danger if Released

       The superseding indictment alleges that this racketeering enterprise is a criminal

organization whose members engage in offenses involving narcotics trafficking and acts of

violence involving murder, robbery, extortion, firearms offenses and obstruction of justice.

(ECF No. 105, ¶ 14). Members of the enterprise share a common purpose to preserve and

protect their territory through the use of intimidation, violence, and threats of violence. (ECF

No. 105, ¶ 12a-b). Specifically, the grand jury alleged this enterprise keeps victims, witnesses,

and community members in fear of GJOMC members and associates through threats of violence

and actual violence. (ECF No. 105, ¶ 12d). Thus, the government is concerned that if released,

this defendant will engage in conduct the Bail Reform Act cites as problematic: the obstruction

or attempted obstruction of justice through acts of violence or intimidation towards prospective

witnesses. 18 U.S.C. § 3142(f)(2)(B).

       The charged racketeering enterprise - the Gypsy Joker Outlaw Motorcycle Club

(GJOMC) - has already attempted to find a key witness in this investigation, prompting law

enforcement to relocate the witnesses out-of-state. Prior to the state indictment in 2016, co-

defendant Dencklau sent two Gypsy Joker members to find his ex-girlfriend who had moved to a

hotel in Salem. When approached, she called the police in a frenzy to ask for help and

 Government’s Memo in Support of PT Detention, Kenneth Hause                                Page 9
        Case 3:18-cr-00319-JO         Document 124        Filed 02/06/19      Page 10 of 11




protection from these violent individuals. In the recorded call, she said she feared retaliation

because she knew too much about a murder directed by her ex-boyfriend, co-defendant

Dencklau.

       During a search warrant executed at defendant’s Aumsville, Oregon residence on January

30, 2018, law enforcement located a photo of a white male that had the word, “snitch,” written

on it. During this investigation, the government has uncovered occurrences of the GJOMC

engaging in witness tampering and threats of violence toward witnesses. In this context, this

photo, discovered just this past week, is gravely concerning. There is simply no benign reason

defendant would possess this photo with the handwritten word snitch written on it.

       Defendant has served as the National President and “Wiz,” of the GJOMC for decades.

As the principal leader of the GJOMC, defendant has the ability and resources to direct others to

engage in obstructive activity or to order that acts of violence be carried out, as he is alleged to

have done in the Superseding Indictment. (ECF No. 105, page 12). Keeping defendant in

custody pending trial will restrict his access to these resources and ensures that whatever plans

he may have to obstruct justice can be monitored by investigators and jailors.

IV.    CONCLUSION

       In summary, the relevant inquiry for the court is whether there are conditions that can be

placed upon defendant that will reasonably assure the safety of the community and defendant’s

appearance in court. Here, there are no conditions that can reasonably assure the safety of the

community and defendant’s future appearance in court. If released “on conditions,” defendant’s

history with this group, the violent acts towards witnesses and enemies, and the nature of the

instant offense demonstrate that he is a danger to the community.      He faces lengthy sentencing

exposure, particularly for a 61 year-old, so he has a significant incentive to flee.   Defendant’s

 Government’s Memo in Support of PT Detention, Kenneth Hause                                Page 10
        Case 3:18-cr-00319-JO         Document 124        Filed 02/06/19     Page 11 of 11




leadership role in a violent enterprise also increases the risk that he will continue to engage in

witness tampering, obstruction, and possible violence towards witnesses and co-conspirators in

this case. Accordingly, the government respectfully requests that the Court detain defendant

pending trial.

Dated: February 6, 2019                               Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ Steven T. Mygrant
                                                      STEVEN T. MYGRANT, OSB #031293
                                                      Assistant United States Attorney




 Government’s Memo in Support of PT Detention, Kenneth Hause                                Page 11
